***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        IN RE GABRIEL C.*
                            (AC 42961)
                       IN RE CATALEYA M.
                           (AC 42962)
                        IN RE ISABELLA M.
                            (AC 42963)
                        IN RE SAVANAH F.
                            (AC 42964)
                       Elgo, Devlin and Sheldon, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
    trial court terminating her parental rights with respect to her minor
    children. The trial court found, pursuant to statute (§ 17-112 (j) (3)),
    that the mother had failed to achieve a degree of personal rehabilitation
    as would encourage the belief that within a reasonable time she could
    assume a responsible position in the children’s lives. The mother claimed
    that the court, inter alia, improperly denied her motion to disqualify the
    attorney acting as the guardian ad litem for the children on the ground
    that the attorney had acted as the mother’s guardian ad litem when the
    mother was a minor, and that the court had improperly admitted into
    evidence social studies submitted by the Department of Children and
    Families because the social studies consisted of hearsay and were not
    ordered by the court in accordance with the applicable statutes (§§ 17a-
    112 (j) and 45a-717). Held:
1. The trial court did not abuse its discretion in denying the respondent’s
    motion to disqualify, as the mother failed to meet her burden of demon-
    strating that the proceedings in which the attorney served as the mother’s
    guardian ad litem in 2005 were substantially related to the issues
    addressed in the 2019 termination of parental rights trial; rule 1.9 of the
    Rules of Professional Conduct was not implicated as the information
    received by an attorney acting as a guardian ad litem for a minor child
    was not subject to attorney-client confidentiality pursuant to the Judicial
    Branch’s Code of Conduct for Counsel for the Minor Child and Guardian
    Ad Litem, the mother made only conclusory statements that the attorney
    for the minor child might divulge confidential information regarding the
    mother from the 2005 proceeding, the mother provided no record of
    the issues in the 2005 proceeding, and the material that might have been
    confidential in the 2005 proceeding was no longer confidential as the
    mother had addressed her earlier history and made statements to that
    effect in the 2019 proceedings, the minor children had a strong interest
    in having the attorney serve as their guardian ad litem because she had
    been involved in the matter for three years and was well acquainted
    with the issues and with the children’s interests, which provided a
    compelling reason for her to serve as their advocate, and to have delayed
    the trial on the mother’s disqualification claim would have severely
    undermined the children’s interests; moreover, contrary to the mother’s
    argument that the appearance of impropriety warranted an absolute
    preclusion, it was only one factor to consider when balancing the com-
    peting interests in disqualifying an attorney, it was not dispositive and
    did not outweigh other considerations.
2. The respondent mother could not prevail on her claim that the social
    studies were improperly admitted as they contained hearsay and had
    not been ordered by the court; the mother failed to specify to which
    hearsay statements contained in the social studies she objected, which
    denied the petitioner, the Commissioner of Children and Families, the
    opportunity to argue which hearsay exception applied to which state-
    ment, and, although the court admitted the social studies before it had
    formally requested them from the department, to interpret §§ 17a-112
    (j) and 45a-717 in the manner claimed by the mother would frustrate
    the underlying purpose of those statutes, which was to put parents on
    notice of the allegations that need to be explained or denied, and would
    have resulted in unnecessary delays in the proceedings.
3. The trial court properly found by clear and convincing evidence, on the
    basis of its factual findings and reasonable inferences drawn therefrom,
    that the respondent mother failed to achieve sufficient rehabilitation
    that would have encouraged the belief that, within a reasonable time,
    she could have assumed a responsible position in the children’s lives;
    the supportive testimony by the mother’s recent service providers was
    undercut by their lack of specific knowledge about the depth of the
    mother’s difficulties, the record refuted the claims by the mother that
    she had moved away from abusive relationships and that she had the
    legal income to support her needs and her children’s needs, and, contrary
    to the mother’s claim that the court’s determination was based primarily
    on events preceding 2018, the record demonstrated that the court consid-
    ered all potentially relevant evidence, including the mother’s continued
    engagements with partners who posed a risk of domestic violence
    through 2018 and 2019, her inability to be candid and truthful with her
    providers or the department, and her lack of progress in parenting,
    domestic violence, and mental health therapy despite years of engag-
    ing services.
       Argued October 8, 2019—officially released March 4, 2020**

                            Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Middletown, Juvenile
Matters, and tried to the court, Quinn, J.; judgments
terminating the respondents’ parental rights, from
which the respondent mother filed separate appeals to
this court; thereafter, the appeals were consolidated.
Affirmed.
  David E. Schneider, Jr., for the appellant (respon-
dent mother).
  Carolyn A. Signorelli, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Benjamin Zivyon, assistant attorney gen-
eral, for the appellee (petitioner).
  Hilliary Horrocks, for the minor children in Docket
Nos. AC 42961, AC 42962, and AC 42963.
 Deborah Dombek, for the minor child in Docket No.
AC 42964.
                         Opinion

   ELGO, J. The respondent mother appeals from the
judgments of the trial court terminating her parental
rights with respect to her minor children, Gabriel C.,
Savanah F., Cataleya M., and Isabella M., and appointing
the petitioner, the Commissioner of Children and Fami-
lies (commissioner), as the statutory parent of the chil-
dren.1 The respondent contends that the court improp-
erly (1) denied her petition to disqualify the attorney
for her children Gabriel C., Cataleya M., and Isabella
M., (2) admitted into evidence social studies during the
termination of parental rights trial, and (3) concluded
that she failed to achieve the requisite degree of per-
sonal rehabilitation required by General Statutes § 17a-
112 (j). We affirm the judgments of the trial court.
   The following procedural history and facts, which
the trial court found by clear and convincing evidence
or are otherwise undisputed, are relevant to the resolu-
tion of this appeal. Throughout her childhood, the
respondent was the subject of both abuse and sexual
assault beginning at a young age. By the time the respon-
dent was approximately twelve years old, problems
concerning her mental health began to arise. Such prob-
lems included post-traumatic stress disorder, attention
deficit hyperactivity disorder, and conduct disorder.
She also suffered from mood disorder and experienced
suicidal ideation. By the age of fifteen, the respondent’s
difficult situation at home—coupled with her mental
health struggles—led to her placement in the custody
of the commissioner.
  In September, 2010, the respondent had her first
child, Gabriel C. Her relationship with Gabriel’s father,
Jesus C., lasted only three years and was riddled with
instances of domestic violence. Jesus’ abuse of the
respondent was coupled with his heroin addiction.
When his relationship with the respondent ended, Jesus
ceased all contact with Gabriel.
   The respondent thereafter began an intimate relation-
ship with Fernando F., despite her knowledge of his
violent criminal background. This relationship too was
marked by instances of domestic violence, including
one in which he attacked the respondent with a knife.
In 2012, the respondent had her second child, Savanah
F., fathered by Fernando.
   Throughout 2013 and 2014, a number of events
occurred that led to the removal of Gabriel and Savanah
from the respondent’s custody. The Department of Chil-
dren and Families (department) became concerned
about the respondent’s inconsistency in taking her med-
ication for her mental health, her hospitalization for a
drug overdose, and her reports to hospital staff that she
was having great difficulty managing Gabriel’s behavior.
The respondent was also very rough with her children
and was unable to manage them in a loving and caring
manner. In order to address these issues, the respon-
dent agreed to comply with visiting nurses in order to
consistently take her medication and further agreed to
work with an in-home parenting program and therapeu-
tic day care. These efforts, however, proved to be inef-
fective. The respondent routinely missed appointments
with providers, including those who administered her
medication. She would use profane language toward
them and also failed to begin therapeutic day care with
her children. Moreover, the respondent and Fernando
continued to engage in episodes of domestic violence
in front of the children, including one instance in which
Fernando threatened to kill the respondent.
  On September 4, 2014, Gabriel and Savanah were
removed from the respondent’s care pursuant to an
order of temporary custody. On that same date, the
respondent was issued specific steps requiring her, in
part, to engage in parenting, substance abuse, and
domestic violence counseling. On November 3, 2014,
Gabriel was adjudicated neglected and committed to
the care of the commissioner. On December 23, 2014,
Savanah was also adjudicated neglected and committed
to the care of the commissioner. Both were placed into
foster homes. At this point, the respondent was no
longer in a relationship with Fernando and had begun
a new relationship with Drashawn M.
   In May, 2015, the respondent had her third child,
Cataleya M.2 Due to the verbal and physical domestic
violence between the respondent and Drashawn, spe-
cific steps were again issued by the department to the
respondent as she continued receiving services. Only
a few months after Cataleya’s birth, the department
received numerous reports of abuse that prompted seri-
ous concerns. These reports concerned incidents
including public fights between the respondent and
Drashawn, including an incident in which the respon-
dent stabbed Drashawn while he was holding Cataleya
and an incident in which the respondent was severely
beaten by Drashawn. Neither parent took any responsi-
bility for these increasingly violent encounters.3 As a
result, the respondent thereafter agreed to be placed
with Cataleya at a domestic violence shelter. Notwith-
standing her placement at the shelter, she remained in
frequent contact with Drashawn and became verbally
abusive toward staff when they confronted her about
it. When the respondent was found to have breached
safety protocols, she was asked to leave the shelter and
Cataleya was placed into foster care on August 31, 2015.
On September 4, 2015, the department filed an order
for temporary custody as to Cataleya. On February 22,
2016, the order of temporary custody was sustained,
and Cataleya was adjudicated neglected and committed
to the custody of the commissioner.
  In May, 2016, the respondent and Drashawn com-
pleted an intimate partner violence program. In August,
2016, the respondent gave birth to her fourth child,
Isabella M. Although Isabella was initially removed from
the respondent’s care, the court, Turner, J., returned
her to the respondent on October 13, 2016, following
five days of evidence in a contested temporary custody
hearing. On October 21, 2016, Isabella was adjudicated
neglected and was placed under an order of protective
supervision for the following six months. The respon-
dent was also ordered to comply with specific steps,
which included taking part in domestic violence and
anger management counseling, taking prescribed medi-
cations, taking part in medication management, and
avoiding any contact with Drashawn in any form.
   Shortly thereafter, the respondent underwent a court-
ordered psychological assessment with Inés Schroeder,
a psychologist. Schroeder found that the respondent
was unable to recognize incidents of domestic violence
or to accurately report those events. Schroeder also
observed that the respondent had ‘‘great difficulty put-
ting into context all that has happened with her past
relationships and truly understanding the impact of DV
(domestic violence) on her and her children. She is still
struggling with continued problems with [Drashawn]
despite multiple attempts to educate her and to help
her realize how destructive the relationship is . . . .’’
Schroeder further noted that the respondent admitted
to a domestic violence incident that had occurred on
October 5, 2016,4 and vowed to refrain from contacting
Drashawn in the future. The respondent also admitted
to having discontinued her mood disorder medications.
In the evaluation, Schroeder recommended that the
respondent’s children remain in foster care until the
respondent ‘‘can demonstrate some stability in housing
and counseling services and no further engagement
with [Drashawn].’’
   Pursuant to the court order of October 21, 2016, and
Schroeder’s recommendations, the respondent began
domestic violence counseling with Evan LeClair in
December of that year. Together, a safety plan was
developed and the respondent completed a confidential
address application to ensure that her address was kept
safe. At this point, the respondent had moved to a confi-
dential residence in another town. Her safety plan con-
sisted of not contacting Drashawn, maintaining a confi-
dential residence with cameras, having a peephole in
her door, and having a panic button in her apartment.
   On March 9, 2017, Kelly McGinley-Hurley, a depart-
ment supervisor, conducted a scheduled home visit
with the respondent. During the visit, the respondent
admitted to McGinley-Hurley that she had remained in
telephone contact with Drashawn, explaining that she
felt obligated to keep him informed about her case. On
March 13, 2017, four days after the in-home visit, the
respondent had another physical altercation with Dras-
hawn in her apartment. Arriving at the scene,
responding police officers were told by the respondent
that Drashawn had stabbed her with a steak knife and
had thrown her into a wall. The officers found Isabella
on the respondent’s bed and further observed drops of
blood around Isabella’s bassinet. In a statement to the
police, the respondent reported that she had invited
Drashawn to her apartment so that he could remove a
pair of pitbulls. According to the respondent, Drashawn
suddenly attacked her and she was cut by a knife as a
scuffle ensued over the bassinet where Isabella was
sleeping. The police officer noted in his report that,
‘‘[b]ased on the totality of circumstances, I did not
believe the incident occurred precisely as described by
[the respondent]. However, based on her injuries and
statement, it did appear that an instance of domestic
violence did transpire.’’
  On March 15, 2017, Isabella was again removed from
the respondent’s care pursuant to an order of temporary
custody. The respondent contested the order, and hear-
ings were held in April and July, 2017.5 On September
29, 2017, the court, Turner, J., found that the depart-
ment had proven by a preponderance of the evidence
that the respondent had failed to safeguard Isabella or
comply with her specific steps. The court noted that
the respondent had provided inconsistent testimony
with respect to her version of the events that occurred
on March 13, 2017. It further found that the respondent
had recently begun a romantic relationship with Josue
C., who had a long criminal history of violence. Accord-
ingly, on October 2, 2017, Isabella was committed to
the custody of the commissioner.
   In July, 2017, the commissioner filed petitions to ter-
minate the parental rights of the respondent with
respect to Gabriel, Savanah, and Cataleya.6 Distrusting
authority figures and providers referred by the depart-
ment, the respondent referred herself for services. She
inaccurately reported her history to those providers,
however, and prevented them from receiving informa-
tion from the department in a timely manner. As a result,
the respondent’s self-selected providers lacked specific
knowledge about the depth of her difficulties and the
ongoing nature and severity of domestic violence in her
life. For example, the respondent insisted that she had
no need for medication for her mood disorders and was
not candid concerning domestic violence incidents with
Drashawn. In addition to compromising her own ser-
vices, as the court repeatedly found, the respondent
undermined the ability of her providers to offer accurate
and credible testimony to the court.
  The court found that the respondent continued to
contact Drashawn and maintained her intimate relation-
ship with Josue, who also proved to be repeatedly vio-
lent. On November 2, 2017, a social worker observed
bruising on the respondent’s neck during an intake
meeting with Community Mental Health Affiliates
(CMHA). According to the respondent, she had been
involved in a car accident while driving Josue, although
her story of the accident changed with each retelling of
what had transpired and, inexplicably, no police report
regarding the incident existed. On January 11, 2018,
the respondent admitted to Kenneth R. Armstrong, a
counselor with Franciscan Life Center, that Josue had
been physically abusive toward her.
   Despite consistently attending visitation sessions
with her children, including four courses of supervised
visitation and parenting education, the respondent rou-
tinely sabotaged her own progress toward rehabilita-
tion. She continued to inflict corporal punishment on
the children, spoke with the children during visits about
their legal proceedings, and engaged in intimate rela-
tionships with people who had histories of domestic
violence. For instance, Schroeder reported that the
respondent was currently in a relationship with Sean
W., who also had a criminal record for assault. Signifi-
cantly, the respondent did not inform the department
about this new relationship. Schroeder reported that the
respondent had minimal insight as to how her abusive
relationships affected her children. Although the
respondent had a long history of engaging in treatment
that proved unsuccessful, Schroeder recommended
that she continue to seek therapy. At the same time,
due to the respondent’s consistently poor choices with
respect to her intimate partners and her inability to
maintain a safe home environment, Schroeder con-
cluded that it would not be in the children’s best inter-
ests to attempt reunification.
   On April 18, 2018, the commissioner filed a petition
for the termination of the parental rights of the respon-
dent and Drashawn with respect to Isabella.7 This peti-
tion, along with the petitions filed with respect to
Gabriel, Savanah, and Cataleya, alleged the adjudica-
tory ground of failure to rehabilitate pursuant to § 17a-
112 (j).8 A trial on the termination of parental rights
petitions was held on March 5, March 6, March 7, March
11, and March 12, 2019. On April 10, 2019, the court,
Quinn, J., rendered a decision granting the commis-
sioner’s petitions to terminate the parental rights of the
respondent, Jesus, and Drashawn.9 In a comprehensive
and well reasoned memorandum of decision, the court
found that the department had proven by clear and
convincing evidence that (1) the department had made
reasonable efforts to locate the respondent and the
three fathers and to reunify the four children with the
respondent and the fathers, (2) the respondent, Jesus,
and Drashawn had failed to rehabilitate to the degree
that they could assume a responsible parenting position
in their children’s lives, and (3) termination of each
parent’s rights would be in the best interests of the
children. Accordingly, the court appointed the commis-
sioner as the statutory parent of the children. This
appeal followed.10
                            I
   The respondent first claims that the court improperly
denied her motion to disqualify Attorney Hilliary Hor-
rocks. The respondent argues that, pursuant to the pol-
icy considerations of rule 1.9 (a) of the Rules of Profes-
sional Conduct,11 Horrocks should have been
disqualified because she had previously served as the
respondent’s guardian ad litem approximately thirteen
years earlier. In response, the petitioner asserts that,
even if we assume that rule 1.9 applied to Horrocks
while she was serving as guardian ad litem for the
respondent, the court was well within its discretion in
denying the respondent’s motion to disqualify. We agree
with the petitioner.
   The following additional facts are relevant for the
resolution this claim. On April 21, 2017, during the con-
solidated hearings on the order for temporary custody
and the motion to modify protective supervision regard-
ing Isabella, the respondent made an oral motion to
disqualify Horrocks from acting as the guardian ad litem
for the children.12 The respondent argued that, because
Horrocks had acted as her guardian ad litem during a
2005 hearing when the respondent was a minor, she
might be privy to confidential information about the
respondent obtained in that earlier proceeding. When
probed as to what particular confidential information
Horrocks could use against her, the respondent specu-
lated that the information might concern her history
of abuse and trauma that could impact her parenting
abilities. In response, Horrocks stated that she had no
recollection of the particulars of her previous position
as guardian ad litem for the respondent and further
argued that no confidentiality existed as guardian ad
litem that would implicate the attorney-client privilege.
The court orally denied the respondent’s motion, find-
ing that Horrocks’ previous service as guardian ad litem
for the respondent was too remote in time and that
Horrocks did not, thereby, acquire information that
could be used against the respondent in the current
proceedings. The respondent did not appeal the court’s
denial of her motion to disqualify Horrocks, nor did
she appeal the court’s granting of the order of temporary
custody or the order committing Isabella to the custody
of the petitioner.
   On March 5, 2019, the first day of the termination
of parental rights trial, counsel for Drashawn, Joseph
Geremia, advised the court and all counsel that he had
represented the respondent in the past during a delin-
quency hearing. Geremia further noted that (1) the issue
of a potential conflict of interest was addressed by
Judge Turner on April 21, 2017, during the order of
temporary custody proceedings, (2) Drashawn did not
believe there was a conflict, and (3) he had no recollec-
tion of his previous representation of the respondent.
In response, the respondent orally renewed her motion
to disqualify Geremia ‘‘on the grounds that he was her
attorney when she was involved as a child with the
[department].’’ Counsel for the respondent argued that,
‘‘[t]o the extent that this court might consider evidence
of my client’s past, which included her past dealings
with the department as a youth, she believes that it
would be prejudicial to her.’’ Carolyn Signorelli, counsel
for the petitioner, argued that any issue regarding dis-
qualification ‘‘should have been addressed two, three,
however many years ago. And for the [respondent] to
now renew the objection on the eve of a trial that’s
been continued several times is not in the best interest
of the children.’’ Signorelli further asserted that Gere-
mia’s previous representation of the respondent did not
concern a matter that was the same or substantially
related to the one before the court—the termination of
her parental rights. She also argued that any confiden-
tial information obtained by Geremia would be ‘‘obso-
lete or generally known by all the parties in this case,
not only based upon the [department] record but also
[the respondent’s] own admissions and histories that
[she] provided to the psychological evaluator.’’
   When the court asked if there was anything further,
Horrocks stated that, ‘‘in the interest of full disclosure
as well,’’ she had previously acted as the guardian ad
litem for the respondent in 2005. Horrocks asserted that
the issue of her potential conflict was fully addressed
by Judge Turner on April 21, 2017. In response, the
respondent’s counsel simply made the following state-
ment to the court: ‘‘And just that [the respondent] makes
the same argument as to Attorney Horrocks.’’ The court
rejected the respondent’s arguments as to both Geremia
and Horrocks, finding that rule 1.9 of the Rules of Pro-
fessional Conduct was not implicated ‘‘because the
issues are not the same or substantially the same as
they were then.’’ It further found that any material that
might have been confidential in the past was ‘‘certainly
not confidential any longer in that [the respondent],
herself, has addressed some of her earlier history and
statements to that effect.’’
   Thereafter, when asked by the court if there were
any other preliminary issues, counsel for the respon-
dent stated that there was ‘‘one other matter.’’ Specifi-
cally, the respondent ’s counsel orally objected to Debo-
rah Dombek, attorney for the minor children,
withdrawing as counsel for Gabriel, Cataleya, and Isa-
bella. Counsel for the respondent’s oral objection also
pertained to the change in Horrock’s role as the guard-
ian ad litem for all four children to her role as the
attorney for Gabriel, Cataleya, and Isabella. In support
of his objection, the respondent’s counsel proffered
only two arguments: (1) Dombek and Horrocks did not
seek permission from the court to switch their roles;
and (2) the change in roles would affect ‘‘any zealous
advocacy of the children who were formerly being rep-
resented by Dombek . . . .’’ In response, Dombek
argued that there was a need to separate the children
due to Savanah’s decision to take a different position
than her siblings. Therefore, Dombek felt that she could
not zealously advocate for both Savanah’s position and
the position of her siblings. This change in circum-
stances prompted Dombek’s withdrawal and Horrocks
to file an appearance on behalf of Gabriel, Cataleya,
and Isabella. Horrocks additionally argued that her
extensive involvement in the case and her familiarity
with the children positioned her as a proper candidate
to act as an attorney on behalf of Savanah’s siblings.
The court agreed and overruled the objections made
by the respondent’s counsel.13
   We begin by setting forth the standard of review
governing our resolution of this claim.14 ‘‘The standard
of review for determining whether the court properly
denied a motion to disqualify counsel is an abuse of
discretion standard. The Superior Court has inherent
and statutory authority to regulate the conduct of attor-
neys who are officers of the court. . . . In its execution
of this duty, the Superior Court has broad discretionary
power to determine whether an attorney should be dis-
qualified for an alleged breach of confidentiality or con-
flict of interest. . . . In determining whether the Supe-
rior Court has abused its discretion in denying a motion
to disqualify, this court must accord every reasonable
presumption in favor of its decision. Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done. . . .
   ‘‘Disqualification of counsel is a remedy that serves
to enforce the lawyer’s duty of absolute fidelity and to
guard against the danger of inadvertent use of confiden-
tial information. . . . In disqualification matters, how-
ever, we must be solicitous of a client’s right freely to
choose his counsel . . . mindful of the fact that a client
whose attorney is disqualified may suffer the loss of
time and money in finding new counsel and may lose
the benefit of its longtime counsel’s specialized knowl-
edge of its operations.’’ (Citation omitted; internal quo-
tation marks omitted.) In re Nyasia H., 146 Conn. App.
375, 380–81, 76 A.3d 757 (2013).
   ‘‘The competing interests at stake in the motion to
disqualify, therefore, are: (1) the [respondent’s] interest
in protecting confidential information; (2) the [petition-
er’s] interest in freely selecting counsel of [its] choice;
and (3) the public’s interests in the scrupulous adminis-
tration of justice. . . . Rule 1.9 (a) expresses the same
standard that we had applied under the Code of Profes-
sional Responsibility when a claim of disqualification
based on prior representation arose. Thus, an attorney
should be disqualified if he has accepted employment
adverse to the interests of a former client on a matter
substantially related to the prior representation. . . .
This test has been honed in its practical application
to grant disqualification only upon a showing that the
relationship between the issues in the prior and present
cases is patently clear or when the issues are identical
or essentially the same. . . . Once a substantial rela-
tionship between the prior and present representation
is demonstrated, the receipt of confidential information
that would potentially disadvantage a former client is
presumed.’’ (Citations omitted; footnote omitted; inter-
nal quotation marks omitted.) Bergeron v. Mackler, 225
Conn. 391, 398–99, 623 A.2d 489 (1993).
   Citing to the commentary of rule 1.9 of the Rules of
Professional Conduct, the respondent argues on appeal
that the 2005 matter was ‘‘substantially related’’ to the
2019 termination of parental rights proceedings because
there was a substantial risk that Horrocks may use
confidential information that she could have obtained
in 2005. The commentary states, in relevant part, that
‘‘[m]atters are ‘substantially related’ for purposes of this
Rule if they involve the same transaction or legal dispute
or if there otherwise is a substantial risk that confiden-
tial factual information as would normally have been
obtained in the prior representation would materially
advance the client’s position in the subsequent matter.’’
Rules of Professional Conduct 1.9, commentary.
  First and foremost, we note that any information
received by an attorney acting as a guardian ad litem
for a minor child is not subject to attorney-client confi-
dentiality.15 See State of Connecticut, Judicial Branch,
Code of Conduct for Counsel for the Minor Child and
Guardian Ad Litem, available at https://www.jud.ct.gov/
family/GAL_code.pdf. (last visited February 27, 2020).
Thus, the information received by Horrocks when act-
ing as the guardian ad litem for the respondent in 2005
was not confidential for purposes of an attorney-cli-
ent relationship.16
   Even if a guardian ad litem were bound by rule 1.9
of the Rules of Professional Conduct, the court would
still have been acting well within its discretion in deny-
ing the respondent’s motion to disqualify. We agree
with the court’s finding that rule 1.9 was not implicated
because the issues in the respondent’s termination of
parental rights trial are not the same or substantially
the same as the issues in the 2005 proceeding.17 Aside
from conclusory statements, the respondent provided
no record to support her claim that the issues involved
in the 2005 proceeding, in which Horrocks served as
the respondent’s guardian ad litem, had a substantial
relationship with the issues addressed in the 2019 trial
of the respondent’s termination of parental rights. The
material issues addressed at the termination of parental
rights trial concerned whether (1) the respondent had
achieved rehabilitation to the extent that she could
provide care for her children within a reasonable time
and (2) termination of the respondent’s parental rights
and the children’s commitment to the care of the com-
missioner was in their best interests. The respondent
does not propose how the issues addressed during Hor-
rocks’ time as the respondent’s guardian ad litem in
2005 are substantially related to the issues before the
court in 2019, nor can we conceive of any basis to
conclude as much. Therefore, the respondent has failed
to meet her burden of demonstrating that the two pro-
ceedings are substantially related.
   Moreover, the court found that any material that
might have been confidential during the 2005 proceed-
ing was ‘‘certainly not confidential any longer in that
[the respondent], herself, has addressed some of her
earlier history and statements to that effect.’’ Notably,
the respondent does not point to any potentially confi-
dential information to which Horrocks was privy, or to
that which she herself did not disclose to her providers,
Schroeder, or the department.18 Accordingly, the court
properly concluded that there would be no risk of the
inadvertent disclosure of confidential information.
   We further agree with the petitioner’s position that
Gabriel, Cataleya, and Isabella had a strong interest
in having Horrocks act as their attorney and as their
guardian ad litem. Having been involved in the matter
for approximately three years, Horrocks was well
acquainted with the subject matter of the case and with
the interests of the children. See, e.g., American Heri-
tage Agency, Inc. v. Gelinas, 62 Conn. App. 711, 725,
774 A.2d 220 (courts should be mindful of attorney’s
specialized knowledge of client’s operations when
assessing disqualification), cert. denied, 257 Conn. 903,
777 A.2d 192 (2001). Her role as guardian ad litem for
the children and her familiarity with their interests thus
provided a compelling reason to allow her to remain
as their advocate.19 See, e.g., In re Samuel R., 163 Conn.
App. 314, 322, 134 A.3d 752 (2016) (‘‘[c]hildren involved
in termination proceedings have a strong interest in the
speedy resolution of such proceedings’’). Gabriel and
Savanah have been in foster homes since 2014, thus
compounding the need for the children to have their
stable living arrangements resolved in an expeditious
manner. Over the course of several years, Horrocks had
engaged with the children extensively pursuant to her
role as their guardian ad litem. As discussed in part I
A of this opinion, to disqualify Horrocks—on the first
day of trial, no less—would have clearly delayed the
court’s ability to render judgment on the petitions for
the termination of parental rights, three of which had
been filed approximately twenty months before trial on
the petitions commenced. Therefore, delaying the trial
on this basis would have severely undermined the inter-
ests of the children.
  Although the respondent argues that even the appear-
ance of impropriety warrants an absolute preclusion,
such a per se disqualification standard has been rejected
by our Supreme Court. See Bergeron v. Mackler, supra,
225 Conn. 400 (it was abuse of discretion for court to
disqualify plaintiff’s counsel solely on basis of appear-
ance of impropriety). We are mindful that the appear-
ance of impropriety is a factor to consider when balanc-
ing the competing interests in disqualifying an attorney.
Id. It is not, however, dispositive and certainly does not
outweigh the other considerations in this instance. We
conclude, therefore, that the court did not abuse its
discretion in denying the respondent’s motion to dis-
qualify.
                             II
  The respondent next claims that the court improperly
admitted into evidence social studies submitted by the
department. According to the respondent, the court
abused its discretion by admitting the social studies
because they (1) consisted of hearsay and (2) were not
ordered by the court itself.20 We disagree.
   The standard of review governing claims of improper
evidentiary rulings is well settled. ‘‘The trial court’s
ruling on the admissibility of evidence is entitled to
great deference. . . . [T]he trial court has broad discre-
tion in ruling on the admissibility . . . of evidence . . .
[and its] ruling on evidentiary matters will be over-
turned only upon a showing of a clear abuse of the
court’s discretion. . . . We will make every reasonable
presumption in favor of upholding the trial court’s rul-
ing, and only upset it for a manifest abuse of discretion.’’
(Internal quotation marks omitted.) In re Harlow P.,
146 Conn. App. 664, 681, 78 A.3d 281, cert. denied, 310
Conn. 957, 81 A.3d 1183 (2013).
    Under General Statutes § 45a-717 (e) (1) and (3),
‘‘[t]he court may, and in any contested case shall,
request the [commissioner] . . . to make an investiga-
tion and written report to it, within ninety days from
the receipt of such request. The report shall indicate
the physical, mental and emotional status of the child
and shall contain such facts as may be relevant to the
court’s determination of whether the proposed termina-
tion of parental rights will be in the best interests of
the child, including the physical, mental, social and
financial condition of the biological parents, and any
other factors which the commissioner . . . finds rele-
vant to the court’s determination of whether the pro-
posed termination will be in the best interests of the
child. . . . The report shall be admissible in evidence,
subject to the right of any interested party to require
that the person making it appear as a witness, if avail-
able, and subject himself to examination.’’
   Practice Book § 35a-9 further provides that ‘‘no dispo-
sition may be made by the judicial authority until any
mandated social study has been submitted to the judi-
cial authority. Said study shall be marked as an exhibit
subject to the right of any party to be heard on a motion
in limine requesting redactions and to require that the
author, if available, appear for cross-examination.’’
Moreover, the statute governing the termination of
parental rights incorporates the requirements of § 45a-
717 when rendering judgment on such petitions. See
General Statutes § 17a-112 (j) (‘‘[t]he Superior Court,
upon notice and hearing as provided in sections 45a-
716 and 45a-717, may grant a petition filed pursuant to
this section’’).
                            A
  The respondent first argues that the social studies
were inadmissible because they contained hearsay. The
respondent, however, does not specify to which hearsay
statements contained in the social studies she objects.
In fact, her motion in limine argued only that the social
studies did not satisfy the business record exception
to the rule against hearsay.
   Notwithstanding her argument, ‘‘[t]he respondent did
not state with any specificity which parts of the reports
she believed were inadmissible hearsay. Thus, the peti-
tioner was not given the opportunity to argue which
hearsay exception applied to which statement . . . .
The respondent failed to apprise the court adequately as
to what statements by which declarants she objected.’’
(Citations omitted; internal quotation marks omitted.)
In re Tayler F., 111 Conn. App. 28, 51–52, 958 A.2d
170 (2008), aff’d, 296 Conn. 524, 995 A.2d 611 (2010).
Accordingly, we decline to review this claim.
                            B
   The respondent next argues that the social studies
were improperly admitted because the court had not
requested their production pursuant to § 45a-717 (e).
In response, the petitioner argues that the social studies
were submitted to the court as a proactive measure to
comply with §§ 17a-112 (j) and 45a-717 (e) (1).
According to the petitioner, to preclude the social stud-
ies merely because the court had not first requested
their production—which it was statutorily mandated to
do—would elevate form over substance and serve only
to delay the proceedings. We agree with the petitioner.
  The respondent does not argue that the social studies
were irrelevant, nor does she dispute that the court was
obligated by statute to consider the social studies before
judgment on the petitions could be rendered. Rather,
the respondent asks this court to hold that the court
abused its discretion by admitting the social studies
before it had formally requested them from the depart-
ment. The issue, however, is not whether the depart-
ment or the court completely failed to satisfy a statutory
requirement in rendering judgment on the petitions for
the termination of parental rights. See, e.g., In re
Shaiesha O., 93 Conn. App. 42, 43–44, 887 A.2d 415
(2006) (it was reversible error when court failed to hold
department to its statutory burden to show it made
reasonable efforts to reunify respondent with daugh-
ter). Instead, the respondent takes issue with the fact
that the department sought to comply proactively with
the relevant statutes in a manner that would expedite
the proceedings.21 Yet, for all intents and purposes, the
court and the department did precisely what the statute
required it to do: to produce the social studies before
judgment on the petitions was rendered.
   Thus, we decline the respondent’s invitation to read
§§ 17a-112 and 45a-717 (e) in a manner that plainly
would frustrate the underlying purposes that these two
statutes serve. As our Supreme Court has explained:
‘‘The purpose of the social study is to put parents on
notice of allegations that need to be explained or
denied.’’ In re Juvenile Appeal (84-AB), 192 Conn. 254,
260, 471 A.2d 1380 (1984). Moreover, ‘‘[b]ecause the
parent-child relationship is at issue, all relevant facts
and family history should be considered by the trial
court when deciding whether to terminate the respon-
dent’s parental rights. . . . The entire picture of [the
parent-child relationship] must be considered whenever
the termination of parental rights is under consideration
by a judicial authority.’’ In re Brianna F., 50 Conn.
App. 805, 814, 719 A.2d 478 (1998). It is axiomatic that
‘‘[w]e construe a statute in a manner that will not . . .
lead to absurd results.’’ (Internal quotation marks omit-
ted.) In re Jusstice W., 308 Conn. 652, 670, 65 A.3d 487
(2012). To hold otherwise would not only defeat the
purposes of the statutes governing the admission of
social studies but would also result in an unnecessary
delay in the proceedings at issue here. Accordingly, the
court did not abuse its discretion by admitting the social
studies into evidence.
                           III
  Lastly, the respondent claims that the court improp-
erly found that the department had proven by clear and
convincing evidence that she had failed to achieve the
degree of personal rehabilitation that would encourage
the belief that, within a reasonable time, she could
assume a responsible position in the lives of the
children.22
  ‘‘A hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
In the adjudicatory phase of the proceeding, the court
must decide whether there is clear and convincing evi-
dence that a statutory ground for the termination of
parental rights exists.’’ In re Jennifer W., 75 Conn. App.
485, 493, 816 A.2d 697, cert. denied, 263 Conn. 917,
821 A.2d 770 (2003). ‘‘Failure of a parent to achieve
sufficient personal rehabilitation is one of six statutory
grounds on which a court may terminate rights pursuant
to § 17a-112.’’ (Internal quotation marks omitted.) In re
Briana G., 183 Conn. App. 724, 728, 193 A.3d 1283
(2018).
  ‘‘The trial court is required, pursuant to § 17a-112, to
analyze the [parents’] rehabilitative status as it relates
to the needs of the particular child, and further . . .
such rehabilitation must be foreseeable within a reason-
able time. . . . Rehabilitate means to restore [a parent]
to a useful and constructive place in society through
social rehabilitation. . . . The statute does not require
[a parent] to prove precisely when [he or she] will be
able to assume a responsible position in [his or her]
child’s life. Nor does it require [him or her] to prove
that [he or she] will be able to assume full responsibility
for [his or her] child, unaided by available support sys-
tems. It requires the court to find, by clear and convinc-
ing evidence, that the level of rehabilitation [he or she]
has achieved, if any, falls short of that which would
reasonably encourage a belief that at some future date
[he or she] can assume a responsible position in [his
or her] child’s life. . . . In addition, [i]n determining
whether a parent has achieved sufficient personal reha-
bilitation, a court may consider whether the parent has
corrected the factors that led to the commitment,
regardless of whether those factors were included in
specific expectations ordered by the court or imposed
by the department.’’ (Citations omitted; internal quota-
tion marks omitted.) In re Shane M., 318 Conn. 569,
585–86, 122 A.3d 1247 (2015). ‘‘As part of the analysis,
the trial court must obtain a historical perspective of
the respondent’s child caring and parenting abilities,
which includes prior adjudications of neglect, sub-
stance abuse and criminal activity.’’ (Internal quotation
marks omitted.) In re Damian G., 178 Conn. App. 220,
238, 174 A.3d 232 (2017), cert. denied, 328 Conn. 902,
177 A.3d 563 (2018).
   ‘‘While . . . clear error review is appropriate for the
trial court’s subordinate factual findings . . . the trial
court’s ultimate conclusion of whether a parent has
failed to rehabilitate involves a different exercise by
the trial court. A conclusion of failure to rehabilitate is
drawn from both the trial court’s factual findings and
from its weighing of the facts in assessing whether those
findings satisfy the failure to rehabilitate ground set
forth in § 17a-112 (j) (3) (B). Accordingly . . . the
appropriate standard of review is one of evidentiary
sufficiency, that is, whether the trial court could have
reasonably concluded, upon the facts established and
the reasonable inferences drawn therefrom, that the
cumulative effect of the evidence was sufficient to jus-
tify its [ultimate conclusion]. . . . When applying this
standard, we construe the evidence in a manner most
favorable to sustaining the judgment of the trial court.’’
(Emphasis in original; footnote omitted; internal quota-
tion marks omitted.) In re Shane M., supra, 318
Conn. 587–88.
  ‘‘An important corollary . . . is that the mere exis-
tence in the record of evidence that would support a
different conclusion, without more, is not sufficient to
undermine the finding of the trial court. Our focus in
conducting a review for evidentiary sufficiency is not
on the question of whether there exists support for a
different finding—the proper inquiry is whether there
is enough evidence in the record to support the finding
that the trial court made.’’ (Emphasis in original.) In
re Jayce O., supra, 323 Conn. 716.
   In its comprehensive memorandum of decision, the
court found by clear and convincing evidence that the
department had offered the respondent a ‘‘multitude of
services’’ in an effort to facilitate reunification with her
children. The court further found by clear and convinc-
ing evidence that the children had been previously adju-
dicated as neglected. The court also found by clear
and convincing evidence that, despite the numerous
services she engaged with, the respondent had not
‘‘rehabilitated to the extent that [she] could care for
these children within a reasonable period of time, given
the children’s ages and need for permanency.’’ Upon
our review of the record, the factual findings made
by the court in its decision are well supported by the
evidence it credited.
   The court found that beginning in 2014, the depart-
ment offered several support services to the respondent
pursuant to a reunification plan after Gabriel and Sava-
nah were removed from her care. These services
included visiting nurse services to ensure that she
received her daily medication and an in-home parenting
program and therapeutic day care. The court found
that the respondent ‘‘sabotaged the plan’’ by regularly
missing appointments and never beginning the thera-
peutic day care for the children. The court further found
that when the respondent was given specific steps in
relation to the order of temporary custody of Gabriel
and Savanah, she exhibited the same issues that
‘‘remain today: inconsistent engagement with mental
health and medication management, a demonstrated
lack of benefit from treatment, intimate partner vio-
lence and a significant need for parenting skills.’’
   The continued issues with domestic violence and
repeated engagement with partners who had a history
of domestic violence were highlighted by the court. For
instance, the court found that it was not even three
months after Cataleya’s birth before several new domes-
tic violence incidents occurred between Drashawn and
the respondent. This included an incident in which
Drashawn had ‘‘severely beaten’’ the respondent, with
the court finding that neither had assumed any responsi-
bility ‘‘for these increasing violent encounters.’’ The
court also found that, despite entering a shelter, the
respondent was verbally abusive toward staff and was
eventually asked to leave after she threatened to reveal
the shelter’s location to the media.
  The court further highlighted the domestic violence
incident of March 13, 2017, and the respondent’s ‘‘vary-
ing ways in which [she] reported [such incidents] to
authorities over time . . . .’’ As the court noted, ‘‘[t]he
report by the police officer on the scene on March 13,
2017 is very different than [the respondent’s] sworn
testimony in court some months later. Her later report
demonstrates how she changed her description of the
events to cast herself as the entirely blameless partici-
pant in the domestic violence.’’ The court continued to
emphasize the fact that, despite the safety protocols in
place, she violated each one when she invited Drashawn
to her undisclosed apartment location and allowed him
to enter. Taking judicial notice of Judge Turner’s find-
ings, the court noted that the respondent’s ‘‘sworn testi-
mony about this event in court fails to report that she
invited Drashawn to her apartment, as she had told the
police officer in her sworn statement at the time of the
incident. . . . Her inability to be honest about her own
participation in the events which ensued is apparent.
That inability has had important consequences for her
ultimate rehabilitation and ability to care safely for her
children and take steps to keep them from harm.’’ The
court continued, finding that, ‘‘[d]espite many years of
services from numerous service providers to the pres-
ent time, [the respondent] had not yet learned to protect
herself and avoid situations in which intimate partner
violence could occur. Her inability to act on what she
was taught was demonstrated as late as . . . January,
2019, when [the respondent] attempted to contact Dras-
hawn by calling his mother. The court credits the pater-
nal grandmother’s testimony about the many times [the
respondent] called her in the past. During the last con-
tact in January, 2019, [the respondent] wanted Dras-
hawn to help fix her car.’’
   In addition, the court noted the respondent’s repeated
engagements with Drashawn and her relationship with
Josue. When she began her relationship with Josue, the
respondent ‘‘denied there were any difficulties’’ as their
relationship progressed or that his conduct constituted
domestic violence. This was despite her knowledge that
Josue had a violent criminal history. The court also
found that the respondent made efforts to conceal these
issues from the department, specifically failing to dis-
close her relationship with Josue to her domestic vio-
lence counselor despite learning of his criminal history.
Moreover, the court found the respondent’s explanation
for injuries she had sustained to be dubious. As the
court explained, the respondent’s explanation that she
had been the victim of a hit and run ‘‘was not consistent
or believable. Her inconsistent reports to [the depart-
ment] call her veracity [into] doubt. The court finds,
from all the testimony and other evidence, as well as
the reasonable inferences to be drawn from it, that once
again, that [the respondent] was concealing a domestic
violence incident with Josue.’’
  The court further found that, despite the many parent-
ing skill services provided to her, the respondent failed
to benefit meaningfully from those services. As the
court explained, the respondent ‘‘is unable to under-
stand that corporal punishment is self-defeating and
inappropriate, when managing and disciplining young
children. Further, she continues, up to the present time
and at nearly every visit, to engage her children about
legal matters before this court and their return home to
her care.’’ The court noted the respondent’s continued
engagement with services provided to her, including
parenting counseling and the fact that she maintained
a strong connection with her children. However, despite
being capable of conducting herself appropriately since
the time of Cataleya’s removal, ‘‘[s]he maintained then,
as she does now, that her beliefs concerning threats
and other forms for punishment if the children do not
comply with her direction are appropriate.’’23
   As the court found, the respondent ‘‘continues to lack
to the present time, any growing insight into her own
role in her difficult life. Her inability to truthfully exam-
ine her own behavior is a principal reason that [the
respondent’s] progress toward rehabilitation has only
been minimal. Her conduct has been to the detriment
of her ability to grow and mature in her ability to deal
with her past trauma and current deficits. It renders
[her] unable to care safely for herself and prevents her
from being able to safely care for her children, despite
her claims and protestations to the contrary. The events
of March 13, 2017, and the varying ways in which [the
respondent] reported them to authorities over time,
clearly demonstrates her inability to recount important
events accurately.’’
   In challenging those findings, the respondent cites
various trial testimony concerning (1) her recent treat-
ment with a provider, (2) her moving away from abusive
relationships, and (3) her legal income to support the
needs of her children. The respondent also asserts that
the court did not take into consideration events after
2017. As previously discussed, our determination on
review is only ‘‘whether the trial court could have rea-
sonably concluded, upon the facts established and the
reasonable inferences drawn therefrom, that the cumu-
lative effect of the evidence was sufficient to justify
its [ultimate conclusion].’’ In re Shane M., supra, 318
Conn. 588.
   First, the respondent points to her engagement with
Jada Brown, an individual and family therapist with
whom the respondent began treatment in February,
2018. The respondent cites to Brown’s trial testimony
in which Brown stated that the respondent ‘‘does very
well utilizing what we talk about. . . . [S]he’s . . .
doing very well managing her emotions considering
the circumstances.’’ Brown further suggested in her
testimony that the respondent did not need psy-
chotropic medication to manage her mental health. The
trial court, however, found that, despite the most recent
providers giving testimony supportive of the respon-
dent’s efforts, ‘‘the weight of the testimony of all these
supportive providers was undercut by their lack of spe-
cific knowledge about the depth of [the respondent’s]
difficulties as well as the ongoing nature of and the
severity of the domestic violence incidents in her life.
The lack of proper interaction with [the department]
regarding [the respondent’s] background hampered
their ability to provide the services to [the respondent]
that she required. When asked on cross-examination
about such matters, each had [admitted the need to]
reevaluate their positions about [the respondent’s]
progress.’’ Indeed, the record reveals that the respon-
dent had failed to disclose to Brown (1) that she had
not followed the safety protocol preceding the incident
of March 13, 2017, and (2) the nature and extent of
her relationship with Josue. Moreover, the respondent’s
argument is contradicted by her own testimony in which
she outright rejected Brown’s definition of domestic
violence as well as denying that Josue’s emotional abuse
of her constituted domestic violence.
   Second, the respondent’s claim that she had moved
away from abusive relationships is refuted by the
record. As the court found, the respondent’s inability
to disengage from partners prone to domestic violence
was illustrated by her most recent attempt to contact
Drashawn in January, 2019, and that she had routinely
attempted to reach Drashawn through his mother. The
record further reveals that she had continued an inti-
mate relationship with Josue as late as December, 2018,
despite testimony from her current boyfriend, Philip
H., that his impression was that Josue and the respon-
dent had separated three months earlier. Thus, the
court’s finding that the respondent remains ‘‘prone to
relationships with domestic violence’’ is well supported
by the evidence.
   Third, the respondent argues that she has the legal
income to support her needs and the needs of the chil-
dren. The court, however, found that, although Philip
could provide financial support, ‘‘this is not an estab-
lished relationship and appears to have much to do
with her need for financial support from others. The
court finds that it is far too little too late. Her new
relationship cannot begin to address [the respondent’s]
own psychological issues . . . .’’ Notably, the two had
been dating consistently only for approximately five
months and see each other only twice per week. Accord-
ingly, the court’s belief that this new relationship would
not provide the requisite financial stability for the
respondent or for her children is well founded.
  The respondent’s final claim is that the court’s deter-
mination was based largely on events preceding 2018.
This claim is without merit. We first note that ‘‘the
court in a termination of parental rights hearing should
consider all potentially relevant evidence, no matter
the time to which it relates. . . . In order for the court
to make a determination as to the respondent’s pros-
pects for rehabilitation, the court was required to obtain
a historical perspective of the respondent’s child caring
and parenting abilities. . . . Because the parent-child
relationship is at issue, all relevant facts and family
history should be considered by the trial court when
deciding whether to terminate the respondent’s paren-
tal rights. . . . The entire picture of that relationship
must be considered whenever the termination of paren-
tal rights is under consideration by a judicial authority.’’
(Citations omitted; emphasis in original; internal quota-
tion marks omitted.) In re Christopher B., 117 Conn.
App. 773, 787, 980 A.2d 961 (2009). Additionally, ‘‘[i]n
the adjudicatory phase, the court may rely on events
occurring after the date of the filing of the petition to
terminate parental rights when considering the issue
of whether the degree of rehabilitation is sufficient to
foresee that the parent may resume a useful role in
the child’s life within a reasonable time.’’ (Emphasis
in original; internal quotation marks omitted.) In re
Jennifer W., supra, 75 Conn. App. 495.
   In the instant matter, the court highlighted the pattern
of domestic violence and inconsistent medication man-
agement that the respondent had engaged in over a
sustained period of time, notwithstanding the concerted
efforts by the department to have her engage in services
to address these long-standing problems. Thus, the
court was well within ‘‘its discretion in considering
evidence of the department’s involvement with the
respondent and [the children] before the [2017 peti-
tions], and in according appropriate weight to that evi-
dence.’’ In re Christopher B., supra, 117 Conn. App.
787–88. Moreover, the court’s findings in its memoran-
dum of decision are, in many respects, focused on her
continued attempts to contact Drashawn and her con-
tinued interactions with Josue throughout 2018. As pre-
viously noted, the court credited the testimony of Dras-
hawn’s mother that the respondent had contacted her as
late as January, 2019, in an attempt to reach Drashawn.
Additionally, the court took into account Schroeder’s
evaluations in March and April, 2018, when it assessed
the progress that the respondent had made in her reha-
bilitation.
   Given the respondent’s representations concerning
her contact with Josue, the court properly considered
their arrest for criminal trespass in March, 2018. The
evidence before the court demonstrates that the respon-
dent admitted to her counselor in January, 2018, that
Josue was abusive but she was no longer in a relation-
ship with Josue and denied knowing about his history
of domestic violence until several months into the rela-
tionship. Finally, the court considered the respondent’s
testimony at trial in March, 2019, during which the
respondent claimed that she had sustained a head injury
in November, 2017, as a result of a pedestrian hit and
run accident that she inexplicably failed to report. The
court found the respondent so lacking in credibility that
it concluded that the respondent was concealing yet
another incident of domestic violence with Josue, and
that, therefore, she could not maintain her own stability
and safety. While we reiterate that the court was not
required to do so for adjudicatory purposes, the respon-
dent’s claim that the court failed to consider relevant
evidence after 2017 is belied by the record.
   In sum, it is clear that the court’s memorandum of
decision was based on its considerations of the respon-
dent’s continued engagement with partners who pose
a risk of domestic violence, her inability to be candid
and truthful with her providers or the department, and
her lack of progress in parenting, domestic violence,
and mental health therapies despite years of engaging
such services. ‘‘Although the respondent encourages us
to focus on the positive aspects of [her] behavior and
to ignore the negatives, we will not scrutinize the record
to look for reasons supporting a different conclusion
than that reached by the trial court.’’ In re Shane M.,
supra, 318 Conn. 593. Therefore, we conclude that the
court reasonably could have determined, on the basis
of its factual findings and the reasonable inferences
drawn therefrom, that the respondent failed to achieve
sufficient rehabilitation that would encourage the belief
that, within a reasonable time, she could assume a
responsible position in the children’s lives.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2012); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   ** March 4, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Pursuant to Practice Book § 67-13, the attorney for Savanah F. filed a
statement adopting the respondent’s brief in her appeal. We further note
that the attorney for Gabriel C., Cataleya M., and Isabella M. filed a brief
adopting the commissioner’s position with respect to the issues concerning
the admission of the social studies and the trial court’s termination of the
respondent’s parental rights.
   2
     Although the department was under the impression that Cataleya was
the child of Drashawn M., a paternity test would later reveal that Fernando
F. was, in fact, Cataleya’s father.
   3
     For instance, after beating the respondent, Drashawn downplayed the
incident and stated that he had only ‘‘mushed’’ her face.
   4
     The October 5, 2016 domestic violence incident occurred approximately
one week before the court vacated the temporary custody order regarding
Isabella. In a police report of the incident, the respondent admitted that
Drashawn had choked and slammed her head during an argument about
her possessions, and she further admitted to smashing his car window with
a hammer as he left.
   5
     These consolidated hearings addressed both the order for temporary
custody and the motion to modify protective supervision.
   6
     The petitions also respectively named the respondent fathers of the
children: Jesus, Fernando, and Drashawn, the last of whom was presumed
to be the father of Cataleya at the time. It was not until August 2, 2017, that
a paternity test revealed that Fernando was Cataleya’s father. A motion to
amend the petition to reflect this fact was granted on August 22, 2017. The
commissioner withdrew her petition as to Drashawn on September 15, 2017.
   7
     On June 12, 2018, the petitions for the termination of parental rights
with respect to all four children were consolidated.
   8
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that (1) the [department] has made reasonable
efforts to locate the parent and to reunify the child with the parent . . .
(2) termination is in the best interest of the child, and (3) . . . (B) the child
(i) has been found by the Superior Court or the Probate Court to have been
neglected, abused or uncared for in a prior proceeding, or (ii) is found to
be neglected, abused or uncared for and has been in the custody of the
commissioner for at least fifteen months and the parent of such child has
been provided specific steps to take to facilitate the return of the child to
the parent pursuant to section 46b-129 and has failed to achieve such degree
of personal rehabilitation as would encourage the belief that within a reason-
able time, considering the age and needs of the child, such parent could
assume a responsible position in the life of the child . . . .’’
   9
     The court adjudicated Jesus as having failed to rehabilitate and termi-
nated his parental rights by default after the department published notice
in his last known location. Fernando consented to the termination of his
parental rights.
   10
      Neither Fernando nor Drashawn have appealed from the judgments
terminating their parental rights.
   11
      Rule 1.9 (a) of the Rules of Professional Conduct provides that ‘‘[a]
lawyer who has formerly represented a client in a matter shall not thereafter
represent another person in the same or a substantially related matter in
which that person’s interests are materially adverse to the interests of the
former client unless the former client gives informed consent, confirmed
in writing.’’
   12
      The respondent’s oral motion to disqualify also sought to disqualify
Joseph Geremia, counsel for Drashawn, arising out of his previous represen-
tation of the respondent when she was a child. The court denied the respon-
dent’s motion as to Geremia, noting that Geremia, as counsel for Drashawn,
did not appear for any portion of the hearing, nor did he participate in any
manner. The respondent did not appeal from the court’s denial of her motion,
nor has she appealed Judge Quinn’s denial of her motion to disqualify
Geremia.
   13
      The court’s ruling on this issue is not before us on appeal.
   14
      The petitioner also argues that the respondent’s March 5, 2019 oral
motion to disqualify submitted to Judge Quinn was a collateral attack on
Judge Turner’s April 21, 2016 ruling on the same issue. We do not believe
collateral estoppel is applicable under the current circumstances.
   ‘‘Collateral estoppel, or issue preclusion, is that aspect of res judicata
which prohibits the relitigation of an issue when that issue was actually
litigated and necessarily determined in a prior action between the same
parties upon a different claim.’’ (Emphasis in original; internal quotation
marks omitted.) Lafayette v. General Dynamics Corp., 255 Conn. 762, 772,
770 A.2d 1 (2001). ‘‘Issue preclusion arises when an issue is actually litigated
and determined by a valid and final judgment, and that determination is
essential to the judgment.’’ (Internal quotation marks omitted.) Cumberland
Farms, Inc. v. Groton, 262 Conn. 45, 58, 808 A.2d 1107 (2002). ‘‘If an issue
has been determined, but the judgment is not dependent upon the determina-
tion of the issue, the parties may releitigate the issue in a subsequent action.’’
Gladysz v. Planning & Zoning Commission, 256 Conn. 249, 260, 773 A.2d
300 (2001).
   Even in the absence of a determination as to whether Horrocks had a
conflict of interest that warranted her dismissal, a judgment on the neglect
petitions—which were the basis of the proceedings before Judge Turner—
could have been validly rendered. See In re Kyllan V., 180 Conn. App. 132,
139, 181 A.3d 606, cert. denied, 328 Conn. 929, 182 A.3d 1192 (2018). Thus,
a determination of that issue was not ‘‘essential to the judgment’’ for pur-
poses of collateral estoppel. See Jarosz v. Palmer. 766 N.E.2d 482, 436
Mass. 526, 529 (2002) (for purposes of collateral estoppel, ‘‘ ‘essential to
the judgment’ ‘‘ refers to issue that is essential to final determination on
merits of underlying claim).
   We recognize that counsel for a minor child and a guardian ad litem have
a unique role in acting on behalf of a minor child during juvenile proceedings;
see footnote 19 of this opinion; and that repeated attacks on intermediate
findings leading up to termination proceedings reflect the policy concerns
that are the basis for the doctrine of collateral estoppel. See In re Stephen
M., 109 Conn. App. 644, 663–65, 953 A.2d 668 (2008) (discussing importance
of collateral estoppel in context of child welfare proceedings). Given our
well settled law governing collateral estoppel, however, that doctrine is not
applicable under the current circumstances to bar relitigation of Horrocks’
alleged conflict of interest.
   15
      Horrocks’ prior representation of the respondent as the guardian ad litem
is easily distinguishable from Geremia’s, whose previous representation of
the respondent occurred as an attorney during a child delinquency pro-
ceeding.
   16
      The respondent also cites to part II (g) of the Code of Conduct for
Counsel for the Minor Child and Guardian Ad Litem for the proposition that
an attorney for the minor child or the guardian ad litem should ‘‘[a]void any
actual or apparent conflict of interest or impropriety in the performance of
his or her responsibilities.’’ That part, however, extends discretion to the
attorney for the minor child and the guardian ad litem for making a determi-
nation as to whether a conflict of interest exists. More importantly, the
Code of Conduct for Counsel for the Minor Child and Guardian Ad Litem
does not displace our case law governing disqualifications of attorneys under
rule 1.9 of the Rules of Professional Conduct. To hold otherwise would
contradict explicit language in the preface to the Code of Conduct for
Counsel for the Minor Child and Guardian Ad Litem, which provides that
its provisions be ‘‘[c]onsistent with . . . other applicable statutes and rules
of court . . . .’’ See also In re Christina M., 280 Conn 474, 491, 908 A.2d
1073 (2006) (‘‘[t]he primary role of any counsel for the child including the
counsel who also serves as guardian ad litem, shall be to advocate for the
child in accordance with the Rules of Professional Conduct’’)
   17
      In ruling on these motions, the court was not asked to distinguish its
findings between Geremia’s representation of the respondent as her former
attorney and Horrocks’ role as the respondent’s guardian ad litem in 2005.
   18
      As counsel for the respondent candidly admitted at oral argument before
this court, there was nothing in the record that suggests some taking of
confidential information during the 2005 proceedings that would not have
already been disclosed in the ordinary circumstances of the termination of
parental rights proceedings. Counsel for the respondent could not point
to any specific confidential information that the respondent was seeking
to protect.
   Moreover, in responding to Schroeder’s request for her personal history,
the respondent gave specific and detailed information about numerous
instances of early trauma as a child and teenager, including sexual and
physical assault, suicidal ideation, substance abuse, and domestic violence
between her parents. Likewise, the social studies filed by the petitioner
document in the family history section the respondent’s similarly detailed
accounts of her exposure to domestic violence and extreme physical abuse,
her placement at various facilities, suicidal ideation, and her psychiatric
diagnoses as a youth, much of which was confirmed by her juvenile record,
which itself included several evaluations of the respondent.
   19
      We note that the nature of the relationship between an attorney for the
minor child and the child he or she represents is particularly important in
the context of juvenile proceedings. The significance of that relationship
was discussed at length by our Supreme Court in Carrubba v. Moskowitz,
274 Conn. 533, 877 A.2d 773 (2005). Holding that attorneys for the minor
child were entitled to absolute immunity from suit, our Supreme Court
recognized that, by virtue of their appointment to represent the child’s best
interest, they, like guardians ad litem, are obliged to represent children with
‘‘a higher degree of objectivity . . . than that for an attorney representing
an adult’’ with ‘‘functions integral to the judicial process in carrying out the
purpose of [General Statutes] § 46b-54—to assist the court in determining
and serving the best interests of the child.’’ Id., 545–46. This heightened
degree of representation by an attorney for a minor child applies equally
in child protection proceedings.
   Moreover, the petitioner’s concern for the practical consequences of dis-
rupting a relationship between a child and his or her representative is well
founded. We have long observed that repeated disruption in the relationships
a child has makes them more vulnerable in their ability to attach and form
trusting relationships. See, e.g., In re Nevaeh W., 317 Conn. 723, 732–33, 120
A.3d 1177 (2015) (noting that ‘‘[c]hildren need secure and uninterrupted
emotional relationships with adults who are responsible for their care’’ and
that continuous foster care placements make a child ‘‘more vulnerable and
make each subsequent opportunity for attachment less promising and less
trustworthy than the prior ones’’); In re Davonta V., 285 Conn. 483, 495,
940 A.2d 733 (2008) (‘‘[r]epeatedly disrupted placements and relationships
can interfere with the children’s ability to form normal relationships when
they become adults’’ [internal quotation marks omitted]). To the extent that
counsel and the guardian ad litem for a child seek to advocate for a child’s
best interest in stable and trustworthy relationships, the quality of their
advocacy is necessarily premised on the trust developed between them and
the child over time. Courts cannot sever those relationships based on the
insufficient evidence of the sort that was presented to the trial court.
   We further take issue with the perfunctory fashion in which the respon-
dent’s counsel sought to disqualify Horrocks, seeking to disqualify her on
the first day of the termination of parental rights trial. Our courts have
underlined the necessity for termination proceedings to proceed in an expe-
ditious manner, irrespective of the outcome. See In re Stephen M., 109 Conn.
App. 644, 665, 953 A.2d 668 (2008); see also In re Samuel R., supra, 163
Conn. App. 322.
   20
      The respondent also argues that the social studies exceed the scope of
General Statutes § 45a-717 (e) (1). It is unclear, however, whether this
assertion pertains to the content contained in the social studies itself—an
argument she made in support of her motion in limine—or if it is merely
descriptive of the claimed error that the court never ordered the social
studies to be prepared. Even if we assume that the respondent sought to
repeat her assertion made at oral argument on the motion in limine—that
the social studies had exceeded the scope of the relevant statute because
they were adjudicatory in nature—we also find this argument to be without
merit. Section 45a-717 (e) (1) clearly provides the department with discretion
to include ‘‘facts as may be relevant to the court’s determination of whether
the proposed termination of parental rights will be in the best interests of
the child . . . .’’ This includes ‘‘any other factors which the commissioner
. . . finds relevant to the court’s determination of whether the proposed
termination will be in the best interests of the child.’’ Id. Accordingly, simply
because the information contained in a social study appears to be adjudica-
tory does not render the social study impermissibly excessive.
   Furthermore, ‘‘any mandated department social study reports submitted
for the court’s use in the dispositional phase . . . may be filed or considered
by the court or used by counsel during the adjudicatory phase of the hearing.’’
(Citations omitted; footnote omitted; internal quotation marks omitted.) In
re Angelica W., 49 Conn. App. 541, 549, 714 A.2d 1265 (1998). Nevertheless,
it is clear from the record that the court’s adjudication of the respondent’s
failure to rehabilitate was not based solely on the social studies but, rather,
on a plethora of testimony from service providers, social workers, and the
respondent herself, along with other documentation submitted by the peti-
tioner.
   21
      Notably, the respondent does not establish that she suffered any harm
as a result of the admission of the social studies before the court had
mandated their production. See In re Amneris P., 66 Conn. App. 377, 382–83,
784 A.2d 457 (2001) (even assuming it was error to admit evidence, respon-
dent mother failed to show error was harmful).
   22
      The respondent does not argue that a different conclusion should have
been reached based on the evidence adduced at trial but, rather, that there
was insufficient evidence to support the court’s finding that she had failed
to rehabilitate.
   23
      While reasonable corporal punishment by a parent is recognized by
General Statutes § 53a-18 (a) (1); see Lovan C. v. Dept. of Children &
Families, 86 Conn. App. 290, 296–97, 860 A.2d 1283 (2004); it is clear from
the record that corporal punishment was not an appropriate form of disci-
pline given the children’s history of exposure to physical abuse and trauma.
Megan Duffy-Knight, a social worker for the department, testified that, given
Gabriel’s past exposure to physical abuse by Fernando and the children’s
constant exposure to domestic violence, using corporal punishment as a
form of discipline ‘‘could be retraumatizing to them. It’s not effective for
them because of the history that they’ve experienced.’’